Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeals for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement, and that such value, in each case, is the invoice unit value (ex-factory price), plus the shipping or f.o.b. charges only, without the buying commission.
Judgment will issue accordingly.